EXHIBIT 10.6
 
Washington Trust Bancorp, Inc.
Form of Deferred Stock Unit Award Agreement
 


The form of Deferred Stock Unit Award Agreement (the “Agreement”) contains
blanks where the executive’s name, target number of shares, grant date, vesting
date, performance period, shortened performance period start date, and months in
term provided under the Agreement vary for each executive.  The information for
the executive officers who entered into the Agreement is provided in the
following chart:


Executive Officer
Target number of share
Grant date
Vesting date
Performance period
Shortened performance period start date
Months in term
John C Warren
6,007
June 16, 2008
April 30, 2010
January 1, 2008 through December 31, 2009
January 1, 2008
22
             
John F. Treanor
6,086
June 16, 2008
June 16, 2011
January 1, 2008 through December 31, 2010
January 1, 2008
36






--------------------------------------------------------------------------------


WASHINGTON TRUST BANCORP, INC.
 
2003 Stock Incentive Plan
 
DEFERRED STOCK UNIT AWARD AGREEMENT
 
Name of Grantee:
<<Name>>
No. of Target Shares:
<Target Number of Shares>>
Grant Date:
<<Grant Date>>
Vesting Date:
<<Vesting Date>>

 
Pursuant to the Washington Trust Bancorp, Inc. 2003 Stock Incentive Plan (the
“Plan”) as amended through the date hereof, Washington Trust Bancorp, Inc. (the
“Corporation”) hereby grants a Deferred Stock Unit Award (an “Award”) to the
Grantee named above.  No shares of Stock shall be issued unless the provisions
of Paragraph 2, 3, 4 or 5 are satisfied.
 
1.  Defined Terms.  For purposes of this Agreement, the following terms shall
mean:
a)  
Performance Measurement Period:  January 1, 20XX through December 31,
20XX.  Performance will be assessed for each calendar year in the Performance
Measurement Period.

b)  
Acceleration Event Date:  The date of the Grantee’s death, Retirement or
Permanent Disability or a Change in Control of the Corporation.

c)  
Shortened Performance Measurement Period:  The period from January 1, 20XX
through the Acceleration Event Date.  Performance will be assessed as available
for each year within the Shortened Performance Measurement Period.  Calendar
year performance will be used for each completed year; and for any partial
years, year-to-date performance through the completed calendar quarter
immediately preceding or coinciding with the Acceleration Event
Date.  Performance for a partial year will be weighted accordingly.

d)  
Peer Group:  SNL Index of publicly-traded banks and thrifts located in New
England and Mid-Atlantic with assets of $1 billion to $5 billion (excluding
institutions in Puerto Rico) as constituted at the end of the Performance
Measurement Period or Shortened Performance Measurement Period, as applicable.

e)  
Retirement:  Separation from service from the Corporation or a Subsidiary after
attaining age 65 or after attaining age 55 with at least ten years of service.

f)  
Permanent Disability:  The Grantee is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months or the Grantee is, by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Corporation or a Subsidiary.



2.  Issuance of Stock.  The actual number of shares of Stock to be issued to the
Grantee will vary depending upon the Corporation’s performance during the
Performance Measurement Period with respect to core return on equity (“Core
ROE”) and core earnings per share growth (“Core EPS Growth”) relative to Core
ROE and Core EPS Growth for the same period by the Peer Group.  Core ROE and
Core EPS Growth performance will receive equal weighting.  The Corporation’s
relative performance ranking in Core ROE and Core EPS Growth in each calendar
year in the Performance Measurement Period will be averaged to determine the
actual number of shares of Stock, if any, to be issued to the Grantee pursuant
to the following table:

--------------------------------------------------------------------------------


Corporation’s Performance
vs. Peer Group’s Performance
Percentage of Target Shares
Below 25th percentile
0%
25th percentile
50%
50th percentile
100%
75th percentile
150%
100th percentile
200%



The percentage of Target Shares to be issued where performance achievement is
between stated percentiles is determined based on a straight line
interpolation.  Notwithstanding the foregoing, if relative performance for
either the Corporation’s Core ROE or Core EPS Growth is less than the 25th
percentile relative to the Peer Group’s, the Award will be forfeited.


Once performance results for the Corporation and the Peer Group are available,
the Administrator shall certify performance achievement within ten (10)
days.  Upon certification by the Administrator and subject to continued
employment of the Grantee by the Corporation through the Vesting Date, the
number of shares of Stock determined pursuant to this Paragraph 2 shall be
issued and delivered to the Grantee, either via book entry or actual stock
certificates, and the Grantee’s name shall be entered as the stockholder of
record on the books of the Corporation, within ten (10) days following such
certification or Vesting Date, if later.  Thereupon, the Grantee shall have all
the rights of a shareholder with respect to such shares, including voting and
dividend rights.


3.  Death of the Grantee Prior to Issuance of Stock.  In the event of the
Grantee’s death prior to the end of the Performance Measurement Period, the
Administrator shall determine the number of shares of Stock to be issued to the
Grantee’s beneficiary or estate in accordance with the principles set forth in
Paragraph 2 based upon the Corporation’s performance relative to the Peer
Group’s during the Shortened Performance Measurement Period.  In the event of
the Grantee’s death after the end of the Performance Measurement Period but
prior to the Vesting Date, the Administrator shall determine the number of
shares of Stock to be issued to the Grantee’s beneficiary or estate in
accordance with the provisions of Paragraph 2.  The requirement that the Grantee
be employed by the Corporation through the Vesting Date shall be waived in the
event of the Grantee’s death.  Stock shall be issued within 90 days of the
Grantee’s death or the date that the Administrator certifies the performance
achievement of the Corporation, if later.


Notwithstanding the foregoing, in the event the Grantee dies prior to the
completion of at least one full calendar quarter in the Shortened Performance
Measurement Period, no shares of Stock will be issued to the Grantee’s
beneficiary or estate.


4.  Retirement or Permanent Disability of the Grantee Prior to Issuance of
Stock.  In the event of the Grantee’s Retirement or Permanent Disability prior
to the end of the Performance Measurement Period, the Administrator shall
determine the number of shares of Stock to be issued in accordance with the
principles set forth in Paragraph 2 based upon the Corporation’s performance
relative to the Peer Group’s during the Shortened Performance Measurement
Period.  In the event of the Grantee’s Retirement or Permanent Disability after
the end of the Performance Measurement Period but prior to the Vesting Date, the
Administrator shall determine the number of shares of Stock to be issued to the
Grantee in accordance with the provisions of Paragraph 2.  The requirement that
the Grantee be employed by the Corporation through the Vesting Date shall be
waived in the event of the Grantee’s Retirement or Permanent Disability.  The
actual number of shares of Stock to be issued to the Grantee pursuant to this
Paragraph 4 shall be determined by multiplying the number of shares determined
by the Administrator pursuant to the preceding sentences by a fraction, the
numerator of which shall be the number of full calendar months from the Grant
Date through the Grantee’s Retirement or Permanent Disability, and the
denominator of which shall be <<months in term>>.


If the Grantee becomes entitled to the shares on account of Permanent
Disability, the shares of Stock shall be issued to the Grantee within 90 days
after the Grantee is determined to be permanently disabled.  If the Grantee
becomes

--------------------------------------------------------------------------------


entitled to the shares on account of his Retirement, the shares of Stock so
determined under this Paragraph 4 shall be issued to Grantee in the seventh
month after the Grantee’s Retirement.
Notwithstanding the foregoing, in the event the Grantee’s Retirement or
Permanent Disability occurs prior to the completion of at least one full
calendar quarter in the Shortened Performance Measurement Period, no shares of
Stock will be issued to the Grantee.


5.  Change in Control.  In the event a Change in Control of the Corporation (as
defined in the Plan) occurs prior to the end of the Performance Measurement
Period, the Administrator shall determine the number of shares of Stock to be
issued in accordance with the principles set forth in Paragraph 2 based upon the
Corporation’s performance relative to the Peer Group’s during the Shortened
Performance Measurement Period.  In the event a Change in Control of the
Corporation (as defined in the Plan) occurs after the end of the Performance
Measurement Period but prior to the Vesting Date, the Administrator shall
determine the number of shares of Stock to be issued to the Grantee in
accordance with the provisions of Paragraph 2.  The requirement that the Grantee
be employed by the Corporation through the Vesting Date shall be waived in the
event of a Change in Control of the Corporation.


If the Change in Control of the Corporation qualifies as a “change in control
event” within the meaning of Section 409A of the Internal Revenue Code of 1986,
as amended and the regulations promulgated thereunder (“Section 409A”), the
shares of Stock so determined under this Paragraph 5 (or cash equivalent if
shares of Stock are no longer available) shall be issued to the Grantee
immediately following the Change in Control of the Corporation, subject to
certification of performance achievement of the Corporation within ten (10) days
after performance results for the Corporation and the Peer Group become
available.  If the Change in Control of the Corporation does not qualify as a
“change in control event” within the meaning of Section 409A, and subject to
certification of performance achievement of the Corporation within ten (10) days
after performance results for the Corporation and the Peer Group become
available, the shares of Stock so determined under this Paragraph 5 (or cash
equivalent if shares of Stock are no longer available) shall be issued to the
Grantee upon the earliest of (i) the Vesting Date, (ii) the Grantee’s death, or
(iii) the Grantee’s “separation from service” within the meaning of Section
409A; provided, however, that if the Grantee is a “specified employee” within
the meaning of Section 409A upon his separation from service, the issuance shall
be delayed until the seventh month after the Grantee’s separation from service.


Notwithstanding the foregoing, in the event the Change in Control of the
Corporation occurs prior to the completion of at least one full calendar quarter
in the Shortened Performance Measurement Period, no shares of Stock will be
issued to the Grantee.


6.  Restrictions and Conditions.
a)  
The Award granted herein may not be sold, assigned, transferred, pledged or
otherwise encumbered or disposed of by the Grantee prior to issuance of shares
of Stock.

b)  
If the Grantee’s employment with the Corporation and its Subsidiaries is
voluntarily or involuntarily terminated for any reason (other than death,
Permanent Disability, Retirement or after a Change in Control) prior to the
Vesting Date, the Award shall automatically be forfeited.

c)  
If the Corporation is required to prepare an accounting restatement due to the
material noncompliance with any financial reporting requirement under the
Federal securities laws, the Grantee is required to reimburse the Corporation
for the value of shares of Stock issued to him under this Award that would not
have been earned based on the restated financial results.



7.  Dividend Equivalent.  Upon the issuance of shares of Stock to the Grantee,
the Corporation shall also provide the Grantee with a lump sum cash payment in
an amount equal to the amount of dividends per share paid by the Corporation
from the Grant Date through the share issuance date multiplied by the number of
shares of Stock actually issued to the Grantee.


8.  Incorporation of Plan.  Notwithstanding anything herein to the contrary,
this Agreement shall be subject to and governed by all the terms and conditions
of the Plan.  Capitalized terms in this Agreement shall have the meaning
specified in the Plan, unless a different meaning is specified herein.


9.  Tax Withholding.  The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for Federal income tax purposes,
pay to the Corporation or make arrangements satisfactory to the Administrator
for payment of any Federal, state, and local taxes required by law to be
withheld on account of such taxable event.  The Grantee may elect to have the
required minimum tax withholding obligation satisfied, in whole or

--------------------------------------------------------------------------------


in part, by authorizing the Corporation to withhold from shares of Stock to be
issued, a number of shares of Stock with an aggregate Fair Market Value that
would satisfy the withholding amount due.


10.  Miscellaneous.
a)  
Notice hereunder shall be given to the Corporation at its principal place of
business, and shall be given to the Grantee at the address maintained in the
Corporation’s payroll records, or in either case at such other address as one
party may subsequently furnish to the other party in writing.

b)  
This Agreement does not confer upon the Grantee any rights with respect to
continuation of employment by the Corporation or any Subsidiary.

c)  
This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Rhode Island, applied without regard to conflict of law
principles.



WASHINGTON TRUST BANCORP, INC
 
By:
     
Gary P. Bennett, Chairperson
 
 
Compensation & Human Resources Committee
 

 
 
I hereby accept the Award in accordance with the terms of this Agreement.
 
 
 
     
<<Name>>




